DETAILED ACTION
This action is in response to the application filed 07/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/20/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 1 – 6 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a switching unit including a selector that executes switchover to output one of the control signal output from the step-up control circuit and the control signal output from the fault detection control circuit, and configured to execute switchover between the step-up control circuit and the fault detection control circuit to enable one of the step-up control circuit and the fault detection control circuit to control the driving the switching element based on the control signal output from the selector, wherein, prior to execution of the step-up operation, the switching unit executes the switchover to enable the fault detection control circuit to control the driving of the switching element, and the fault detection control circuit turns on the switching element and detects an open-circuit fault of the switching element based on a detection result of the current detected by the current detection unit.”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2018/0287500 discloses a step-down buck converter with open-circuit and short-circuit fault detection based on the output voltage. 
US Pub. No. 2017/0034887 discloses a step-down buck converter with open-circuit detection based on the input and output voltages. 
US Pub. No. 2014/0168567 discloses a step-up boost converter with open circuit fault detection in the LED load.
US Pub. No. 2014/0092652 discloses a step-down buck converter with open circuit fault detection based on inductor current.
US Pub. No. 2013/0257062 discloses a step-up boost converter with open circuit fault detection based on current detection. 
US Pub. No. 2013/0051100 discloses a step-down buck converter with open circuit fault detection based on inductor current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838